Citation Nr: 0309981	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  03-09 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri




THE ISSUE

Entitlement to education benefits under the Montgomery GI 
Bill (Chapter 30).  






ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel







INTRODUCTION

The veteran had active military service from November 1988 to 
June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim for Charter 30 
educational been on the basis that the character of his 
discharge from service precludes the payment of VA benefits.  


REMAND

The veteran indicated in a VA Form 9, Appeal to the Board of 
Veterans' Appeals, dated in March 2003 that he wished to 
appear at a hearing at the local office before a Member of 
the Board in connection with his appeal.  The file must 
therefore be returned to the RO so that a Travel Board 
hearing can be scheduled.  See 38 C.F.R. § 20.703 (2002).  
Accordingly, the case is remanded to the RO for the following 
action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



